El Juez Presidente, Sr. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada.
Considerando: que la información propuesta no ofrece méri-tos bastantes para dictar la declaratoria de dominio que se in-teresa, pues el promovente sólo acredita estar en posesión de los terrenos de que se trata, hace tres meses, que no es tiempo bastante para adqtiirir por prescripción el dominio de los bienes inmuebles, y si bien los téstigos presentados agregan que el causante del peticionario poseyó por más de 20 años, quieta y pacificamente, y con justo título, no se determina éste para que el Tribunal pueda apreciar si era bastante para la. adquisición del dominio, ni los testigos dan razón de su dicho, ni expresan la verdadera edad que tengan, sino que se limitan á decir que son mayores de edad, defecto muy capital en la prueba de testigos, cuando se trata de acreditar hechos pasa-dos desde tan remota fecha.
Vistos el artículo 395 de la Ley Hipotecaria, y las demás disposiciones legales de aplicación al caso.
Fallamos: que debemos confirmar y confirmamos la senten-cia apelada con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-bacher y MacLeary.